Case: 14-10884      Document: 00513206167         Page: 1    Date Filed: 09/24/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                      No. 14-10884                                FILED
                                                                          September 24, 2015
                                                                             Lyle W. Cayce
TED RADCLIFFE,                                                                    Clerk

                                                 Petitioner-Appellant

v.

WILLIAM STEPHENS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 7:12-CV-172


Before HIGGINBOTHAM, SMITH, and OWEN, Circuit Judges.
PER CURIAM: *
       Ted Radcliffe, Texas prisoner # 707962, requests a certificate of
appealability (COA) to appeal the district court’s dismissal, as time-barred, of
his 28 U.S.C. § 2254 petition, which he filed to challenge his disciplinary
conviction for threatening to escape. Radcliffe has also filed a motion for
judicial notice.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-10884     Document: 00513206167      Page: 2   Date Filed: 09/24/2015


                                  No. 14-10884

      “This Court must examine the basis of its jurisdiction, on its own motion,
if necessary.” Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir.1987). “[T]he timely
filing of a notice of appeal in a civil case is a jurisdictional requirement.”
Bowles v. Russell, 551 U.S. 205, 214 (2007). Radcliffe’s motion for an extension
of time to file a COA motion was not “the ‘functional equivalent’” of a notice of
appeal. See Bailey v. Cain, 609 F.3d 763, 765-67 (5th Cir. 2010); FED. R. APP.
P. 3(c)(1). Because Radcliffe did not file a timely notice of appeal, his appeal is
dismissed for lack of jurisdiction. See Bowles, 551 U.S. at 214.
      COA DENIED; APPEAL DISMISSED.




                                        2